Citation Nr: 1608288	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for vertebral artery pseudoaneurysm, postoperative stent placement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, sister


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1977 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran and his sister testified before the undersigned in an October 2014 video-hearing.  A hearing transcript was reviewed.  The Board previously remanded this case in January 2015.  


FINDINGS OF FACT

The Veteran suffered a pseudoaneurysm but there are no medically ascertainable residuals.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for residuals of a pseudoaneurysm have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, 4.118, 4.124a, Diagnostic Codes (DCs) 7111, 8009 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In May 2007, the RO sent a letter to the Veteran providing notice, which satisfied the requirements of the VCAA.  This notice was prior to a decision on his claim and explained how ratings and effective dates were assigned.  No additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified and available medical records have been obtained and considered, including private and Social Security records.  VA provided examinations for the pseudoaneurysm claim in October 2007, May 2008, February 2011, and July 2015.  The examinations provided detail addressing the current state of the Veteran's condition and any functional impact on the Veteran.

Following the Board's remand directives, the AOJ requested a waiver for private records, obtained Social Security Administration records, and obtained a new examination.  A VA doctor explained why examiners were unable to answer the questions proposed by the Board.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the October 2014 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms and treatment to determine whether all relevant records had been obtained.  His questions were designed to elicit testimony as to the elements needed to substantiate the claim.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

III. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

The Veteran is competent to report symptoms and experiences observable by his senses but not to determine the residuals of a cerebrovascular accident as this requires specialized training and knowledge to understand the complexities of those systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran's pseudoaneurysm has been rated by analogy under Diagnostic Code (DC) 7111.  38 C.F.R. § 4.104.  The Board finds that the Veteran's disability has been manifested by symptoms that are not contemplated by that code section.  In a November 2015 email, a VA chief doctor wrote that it was impossible for examiners to answer questions based on Diagnostic Code 7111 because the Veteran's aneurism was in the head not an extremity.  The July 2015 examiner completed an examination for the Veteran's neurologic and central nervous system.  Based on this information, the Board finds that the Veteran's pseudoaneurysm is more analogous to hemorrhage in the vessels of the brain and should be rated under Diagnostic Code 8009.  See 38 C.F.R. § 4.124a.  The Court has held that the Board may change a diagnostic code so long as the reasons for the change are explained.  See Butts v. Brown, 5 Vet. App. 532 (1993); Pernorio v. Derwinski, 2 Vet.App. 625 (1992).  Furthermore, this decision results in an increase in disability rating; the Veteran is not prejudiced by the change and safeguards for reductions in ratings are not for consideration.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011).

Diagnostic Code 7111, governing aneurysms of a large artery, provides that a 100 percent rating is assigned if the aneurysm is symptomatic, or; for an indefinite period from the date of hospital admission for surgical correction.  Following surgery, a 100 percent rating is assigned for ischemic limb pain at rest, and; either deep ischemic ulcers or an ankle/brachial index of 0.4 or less.  A 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  Claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; tropic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less warrants a 40 percent rating.  A claudication on walking more than 100 yards, and diminished peripheral pulses or ankle/brachial index of 0.9 or less warrants a 20 percent rating.  38 C.F.R. § 4.104, DC 7111.

Diagnostic Code 8009 directs that a 100 percent disability rating will be assigned for six months following each occurrence of a cerebrovascular accident.  38 C.F.R. § 4.124a.  In this case, the RO previously awarded the Veteran a 100 percent rating from March 27, 2007 to September 30, 2007.  Thereafter, residuals are rated based on impairment of motor, sensory, or mental functioning with a minimum 10 percent rating.  38 C.F.R. § 4.124a, DC 8009.

After review of the evidence, the Board finds that the criteria for a 10 percent rating, but not higher, for pseudoaneurysm have been met.  See 38 C.F.R. § 4.124a.  The Veteran suffered a pseudoaneurysm on March 26, 2007 when his vertebral artery was injured during a procedure for cervical stenosis at VA.  The March 30, 2007 discharge summary notes that the pseudoaneurysm was stented without complications and the Veteran showed no neurologic abnormalities.  He was alert, oriented, had full speech, intact cranial nerves, intact sensation, normal strength, and normal reflexes.  He continued to have left greater than right shoulder and arm pain from his C4-5 stenosis.  In April and May 2007, treatment records showed continued arm pain, neck pain, right shoulder pain, and bilateral hand numbness.  An October 2007 provider noted mild ocular overshoot, slight decrease in bulk in the left tricep, normal gait, and subjective reports of dizziness and weakness on the left side.  In May 2008, the Veteran had normal gait but reported increasing weakness in his arms.  In August 2008, he was referred for a neurological consult for his neck and back during which the provider recorded complaints of weakened arms and shoulders and problems with grasp.  During the Board hearing, the Veteran reported having a stroke and experiencing left side weakness, dizziness, falls, and inability to drive or work.  

The May 2008 examiner wrote that the Veteran received appropriate emergency care with stenting of the injured vessel and appeared to have had a complete and full recovery.  He explained that the CT scan at the time showed a cerebellum abnormality that was not of recent onset and that particular stroke would not be due to the surgical intervention.  An acute infarct within the first few weeks has a different appearance.  See May 2008 examination.  Further, he concluded that hypertension is the most common etiologic factor for stroke and the Veteran's stroke was likely secondary to hypertension.  The February 2011 examiner wrote that the Veteran's left vertebral artery pseudoaneurysm had resolved and was stable based on CT scans.  There was no evidence of pseudoaneurysm after stent placement.  The Veteran reported weakness on his right side, lightheadedness, falls, numbness, and tingling.  The examiner noted that the neurologic examination after the incident was unremarkable except for reduced strength in the left hand, which was present prior to the pseudoaneurysm.  He wrote that at the time of the incident, a CT scan was conducted that showed a very mature infarction that was not related to the injured artery.  During the examination, the Veteran was alert, had normal speech, normal and reactive vision, normal sensation, no facial asymmetry, intact hearing, and normal strength, reflexes, and coordination.  

The June 2015 examiner diagnosed the Veteran with a left vertebral artery pseudoaneurysm status post left artery stent without residuals.  She recorded complaints of weakness on the left side of the body, numbness down the left leg, vertigo, dizziness, and an episode of confusion for a few minutes.  The examiner found no loss of consciousness, problems with speech, headaches, or visual symptoms.  The examiner explained that the symptoms of leg weakness and numbness were less likely than not due to vertebral artery pseudoaneurysm and at least as likely as not due to the back condition with radiculopathy.  The examiner further explained that the evidence showed that the Veteran had a chronic left cerebellar infarct at the time of the pseudoaneurysm and his reported vertigo, dizziness, and imbalance were at least as likely as not due to that episode instead of the pseudoaneurysm.

Based on the evidence, the Veteran's pseudoaneurysm fortunately resolved after stenting without any residual problems.  The examiners stated such.  The 2015 examiner also found that his reported symptoms were more likely than not caused by other disabilities, such as his spine disabilities and a cerebellar infarct/stroke.  The 2008 examiner found that the stroke was not related to the pseudoaneurysm.  The opinions are supported by treatment records showing close monitoring after the pseudoaneurysm with no mention of complications or attributed symptoms.  According to VA records and the 2011 examiner, left arm weakness was present prior to the pseudoaneurysm.  While the Veteran reported subjective complaints, objective neurologic testing was largely normal.  The Board has considered his reports but finds the medical professionals more competent to determine the source of symptoms and therefore, more probative.  As such, the evidence does not show symptoms that could be rated separately and the minimum, 10 percent rating is most appropriate for residuals of pseudoaneurysm.  See 38 C.F.R. § 4.124a, DC 8009.  

Additionally, the June 2015 examiner noted a post-surgical scar, but it was not painful, unstable, or 39 square centimeters to warrant a compensable rating under the scar codes.  See 38 C.F.R. § 4.118, DC 7800-7804.  The Veteran's disability picture has been generally the same throughout the claims period such that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. at 126-127.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria address any possible residuals of a cerebralvascular incident.  All of the Veteran's reported symptoms have been considered, and the rating code is sufficient to rate his disability picture.  There are no symptoms that have not been associated with a specific disability or diagnosis.  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  


ORDER

A 10 percent rating, but not higher, for residuals of pseudoaneurysm is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


